DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both the sheath and the base, see figures 1 and 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities: In ll. 4, the term “and/or” should be re-written as --or--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 10, 11, 15, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, ll. 3, the phrase “(e.g. an infusion or aspiration line)” renders the claim indefinite. It is unclear whether the example(s) is/are part of the claim. Amendment and clarification are required.
Claim 6 recites the limitation "the region of the first fixation point" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the exposed portion of the conduit" in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, ll. 2-3, the phrase “(e.g. by a length of between approximately 5mm and 50mm; e.g. by approximately 30mm)” renders the claim indefinite. It is unclear whether the example(s) is/are part of the claim. Amendment and clarification are required.
Claim 10 recites the limitations "the ball element" in ll. 1-2 and “the receiving element” in ll. 2-3. There is insufficient antecedent basis for these limitations in this claim.
Claim 11 recites the limitation "the ball element" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, ll. 4, the phrase “(e.g. a slit valve, a resilient circumferential ridge, etc.)” renders the claim indefinite as the specification (e.g. page 6, paragraph 2) does not provide additional information about what “etc.” fixation feature includes. In addition, it is unclear whether the example(s) is/are part of the claim. Amendment and clarification are required.
Claim 16 recites the limitation "the cannula in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, ll. 2, the phrase “(e.g. an infusion or aspiration line)” renders the claim indefinite. It is unclear whether the example(s) is/are part of the claim. Amendment and clarification are required.

Allowable Subject Matter
Claims 1-3, 5, 9, 12-14, and 17-20 are allowed.
Claims 4, 6-8, 10, 11, 15, 16, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration it is determined that the prior art of record (e.g. Ryan, Jr. US 5,681,264, Steppe US 5,217,465, Richmond US 2016/0051335) neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “a first fixation point comprising: a base structure arranged to be secured in a fixed location, and a grip arrangement configured to hold the conduit, the grip arrangement being mounted on the base structure by way of a ball joint structure, the ball joint structure being arranged to allow pivoting and rotational movement of the grip arrangement with respect to the base structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775